Title: From John Adams to Jacob Taylor, 10 June 1826
From: Adams, John
To: Taylor, Jacob



Gentlemen,
Quincy 10th: June 1826

Your very polite and cordial letter of invitation, written to me in behalf of the City Corporation of New York, has been gratefully received, through the kindness of Genl J. Morton.
The Anniversary you propose to celebrate “with increased demonstrations of respect,” in which you invite me to participate in Person, is an event sanctioned by Fifty years of experience, and it will become memorable by its increasing age, in proportion as its Success shall demonstrate the blessings it imparts to our beloved Country and the maturity it may attain in the progress of time.
Not these United States alone, but a mighty Continent, the last discovered but the largest quarter of the Globe, is destined to date the period of their birth and emancipation from the fourth of July 1776
Visions of future bliss in prospect, for the better condition of the human race, resulting from this unparalleled event, might be indulged but Sufficient unto the day be the Glory thereof; and while you Gentlemen of the Committee indulge with your fellow Citizens of the City of N York, in demonstrations of joy and effusions of hilarity worthy the occasion,—the wonderful growth of the State, whose Capital you represent, within the lapse of half a Century, cannot fail to convince you, that the indulgence of enthusiastic views of the future, must be stamped with any epithet other than Visionary.
I thank you, Gentlemen, with much sincerity for the kind invitation with which you have honoured me to assist in your demonstrations of respect for the day and all who honour it; and in default of my personal attendance, give me leave to propose as a sentiment for the occasion.
Long and lasting prosperity to the City and State of New York.
I am, Gentlemen, with my best wishes for you individually / Your very Obedt Servt.

John Adams